Exhibit 10.1

MUTUAL AGREEMENT OF SEPARATION AND RELEASE

THIS MUTUAL AGREEMENT OF SEPARATION AND RELEASE (this “Agreement”), is made and
entered into by and between Chart Industries, Inc. (the “Company”) and Jeffrey
R. Lass (“Executive”) with an Effective Date as defined in Section 5.9.

W I T N E S S E T H:

WHEREAS, Executive has been employed by the Company as its Vice President, Chief
Financial Officer and Treasurer pursuant to an Employment Agreement between the
Company and Executive dated March 26, 2019, effective commencing on January 14,
2019 (the “Employment Agreement”), and is also a party to an indemnification
agreement with the Company, dated January 14, 2019 (the “Indemnification
Agreement”); and

WHEREAS, Executive has notified the Company of his resignation from his
employment with the Company due to personal reasons effective August 28, 2019
(the “Date of Resignation”), and the parties have mutually agreed to certain
terms of Executive’s separation; and

WHEREAS, the Company and Executive wish to resolve all matters and disputes
between them arising from or relating to Executive’s employment by the Company
and Executive’s cessation of employment with the Company.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, Executive and the Company hereby agree as follows:

ARTICLE I — CONSIDERATION

Section 1.1.    Resignation from Employment. Executive, through his signature
below, voluntarily resigns from his position as Vice President, Chief Financial
Officer and Treasurer of the Company effective August 28, 2019 (the “Date of
Resignation”). Executive further resigns from service on any board of directors
or as an officer of any subsidiary of the Company effective August 28, 2019. The
Company, through its execution below, hereby consents to and accepts Executive’s
resignation. Executive’s employment with the Company shall terminate effective
on the Date of Resignation, which shall be the “Date of Termination,” the end of
the “Employment Term” and “Termination of Employment” as those terms are used in
the Employment Agreement. The parties acknowledge and agree that this Agreement
supersedes the terms of the Employment Agreement. Following the Date of
Resignation, Executive shall have no further rights to any compensation or any
other benefits under the Employment Agreement. To the extent this Agreement
references provisions of the Employment Agreement, such provisions shall have
effect following the Date of Resignation only to the extent expressly set forth
in this Agreement.

Section 1.2.    Separation Pay. Within a week following the Effective Date of
this Agreement as defined in §5.9, the Company shall make a one-time lump sum
payment to Executive in the amount of Three Hundred Thousand Dollars
($300,000.00), less applicable payroll taxes and withholdings.



--------------------------------------------------------------------------------

Section 1.3.    COBRA Coverage. Executive shall be entitled to continuation of
coverage under the Company’s health/medical insurance plan at his own expense
pursuant to any rights he may have under the federal Consolidated Omnibus Budget
Reconciliation Act, as amended (“COBRA”), part VI of Subtitle B of Title I of
the Employee Retirement Income Security Act of 1974 (“ERISA”), as amended;
Internal Revenue Code §4980(B)(f). Such continuation shall be afforded up to the
maximum period provided by law so long as Executive submits payments for elected
coverage and otherwise complies with conditions of continuation on a timely
basis.

Section 1.4.    Other Benefits. The Company affirms its obligation, in
connection with Executive’s Resignation, to provide the “Accrued Rights” as
defined and provided in Section 8.a.(iii) of the Employment Agreement, subject
to applicable payroll taxes and withholdings. The Company and Executive hereby
agree that no Annual Bonus shall be due Executive for fiscal year 2019.

Section 1.5.    Equity Awards. Pursuant to the terms of their award agreements,
any unvested portion of stock options, restricted stock units and performance
units granted to Executive under the Company’s 2017 Omnibus Equity Plan will be
forfeited upon Executive’s Termination of Employment. Executive acknowledges
that no portion of any award of stock options, restricted stock units or
performance units granted to Executive will have vested as of the Date of
Resignation and, accordingly, Executive will forfeit the entirety of such
awards.

Section 1.6.    Sale of Residence. Following the Effective Date of this
Agreement as defined in §5.9, the Company shall provide Executive with
assistance in selling his home in Georgia, consisting of direct reimbursement of
normal and customary real estate commissions and any miscellaneous closing costs
that are normally the seller’s responsibility.

Section 1.7.    Signing Bonus. Following the Effective Date of this Agreement as
defined in §5.9, the Company agrees to forego any efforts to recover or collect
any amounts paid to Executive as a signing bonus paid in connection with him
joining the Company, such that Executive may retain the signing bonus in its
entirety.

Section 1.8.    Adequacy of Consideration. Executive hereby agrees and
acknowledges that the payments and benefits described in Article I of this
Agreement exceed any entitlements, severance payments or other benefits that he
may have by reason of his Resignation from employment with the Company, and that
such payments and benefits constitute adequate consideration for all of
Executive’s covenants and obligations set forth herein, including, but not
limited to, the Release of Claims set forth in Article II of this Agreement and
the Other Obligations of Executive set forth in Article III of this Agreement.

 

2



--------------------------------------------------------------------------------

ARTICLE II — RELEASE OF CLAIMS

Section 2.1.    Executive’s Release. In consideration of the promises and
agreements set forth herein, Executive does hereby for himself and for his
heirs, executors, successors and assigns, release and forever discharge the
Company, its subsidiaries, divisions, and affiliated businesses, direct or
indirect, together with its and their respective officers, directors,
shareholders, management, representatives, agents, employees, successors,
assigns, and attorneys, both known and unknown, in both their personal and
agency capacities (collectively, the “Company Entities”) of and from any and all
claims, demands, damages, actions or causes of action, suits, claims, charges,
complaints, contracts, whether oral or written, express or implied and promises,
at law or in equity, of whatsoever kind or nature, including but not limited to
any alleged violation of any state or federal anti-discrimination statutes or
regulations, including but not limited to Title VII of The Civil Rights Act of
1964 as amended, ERISA, the Americans With Disabilities Act, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Family and Medical Leave Act (“FMLA”), breach of any express or implied contract
or promise, wrongful discharge, violation of public policy, or tort, all demands
for attorney’s fees, back pay, holiday pay, vacation pay, bonus, group
insurance, any claims for reinstatement, employee benefits and claims for money,
out of pocket expenses, any claims for emotional distress, defamation and
humiliation, that Executive might now have or may subsequently have against the
Company Entities or any of them, whether known or unknown, suspected or
unsuspected, by reason of any matter or thing, arising out of or in any way
connected with, directly or indirectly, any acts or omissions of any of the
Company Entities arising out of Executive’s employment and termination from
employment which have occurred prior to the Effective Date of this Agreement,
except those matters specifically set forth herein, and except for any health,
welfare, pension or retirement benefits which may have vested on Executive’s
behalf, if any. Notwithstanding the foregoing, Executive may file a charge with,
testify, assist, or participate in an investigation, hearing or proceeding
conducted by the Equal Employment Opportunity Commission or state fair
employment practices agency as to the employment laws enforced by such agencies;
provided, however, that Executive understands and agrees that he is waiving and
releasing his rights to monetary damages under such laws by reason of his
agreement to the above-stated general release language.

Section 2.2.    Age Discrimination in Employment Act/Older Workers Benefit
Protection Act Release. Executive waives and releases all rights, remedies,
claims and causes of action, known and unknown, he has or may have against the
Company Entities for any matter related to his employment and the termination of
that employment under the Age Discrimination in Employment Act of 1967, 29
U.S.C. § 621, et seq., as amended by the Older Worker Benefit Protection Act, 29
U.S.C. § 623, by reason of any matter or thing arising out of, or in any way
connected with, directly or indirectly, any acts or omissions which have
occurred prior to and including the Effective Date of this Agreement. In other
words, by signing this Agreement, Executive will have none of the legal rights
against the aforementioned that Executive would otherwise have under these laws.

 

3



--------------------------------------------------------------------------------

Section 2.3.    Consideration Period. The Company hereby notifies Executive of
his right to consult with his chosen legal counsel before signing this
Agreement. The Company shall afford, and Executive acknowledges receiving, not
less than twenty-one (21) calendar days in which to consider this Agreement to
ensure that Executive’s execution of this Agreement is knowing and voluntary. In
signing below, Executive expressly acknowledges that he has been afforded the
opportunity to take at least twenty-one (21) days to consider this Agreement and
that his execution of same is with full knowledge of the consequences thereof
and is of his own free act and will.

Notwithstanding the fact that the Company has allowed Executive twenty-one
(21) days to consider this Agreement, Executive may elect to execute this
Agreement prior to the end of such 21-day period. If Executive elects to execute
this Agreement prior to the end of such 21-day period, then by his signature
below, Executive represents that his decision to accept this shortening of the
time was knowing and voluntary and was not induced by fraud, misrepresentation,
or any threat to withdraw or alter the benefits provided by the Company herein,
or by the Company providing different terms to any similarly-situated employee
executing this Agreement prior to end of such 21-day consideration
period.    The parties agree changes, whether material or immaterial, to this
Agreement shall not restart the running of the twenty-one (21) day time period.

Section 2.4.    Revocation Period. Both the Company and Executive agree and
recognize that, for a period of seven (7) calendar days following Executive’s
execution of this Agreement, Executive may revoke this Agreement by providing
written notice revoking the same, within this seven (7) day period, delivered by
hand or by certified mail, addressed to Gerry Vinci, Chart Industries, Inc.,
3055 Torrington Drive, Ball Ground, GA 30107, delivered or postmarked within
such seven (7) day period. In the event Executive so revokes this Agreement,
each party will receive only those entitlements and/or benefits that he/it would
have received regardless of this Agreement.

Section 2.5.    Acknowledgments. Executive acknowledges that Executive has
carefully read and fully understands all of the provisions of this Agreement,
that Executive has not relied on any representations of the Company or any of
its representatives, directors, officers, employees and/or agents to induce
Executive to enter into this Agreement, other than as specifically set forth
herein and that Executive is fully competent to enter into this Agreement and
has not been pressured, coerced or otherwise unduly influenced to enter into
this Agreement and that Executive has voluntarily entered into this Agreement
and the same is Executive’s own free act and will.

ARTICLE III — OTHER OBLIGATIONS OF EXECUTIVE

Section 3.1.    Company Property. Within 10 business days after the Date of
Resignation, Executive shall return all tangible personal property belonging to
the Company or its affiliates, including, but not limited to, all keys, business
equipment, laptop computer, and other computer software and hardware.

 

4



--------------------------------------------------------------------------------

Section 3.2.    Non-Disparagement. Executive and the Company each agree not to
criticize, disparage, defame, or otherwise sully the character and reputation of
the other in any way, including, without limitation, through any communications
with other individuals, companies, associations, or the media.

Section 3.3.    Permitted Disclosure. Notwithstanding the provisions of the
Employment Agreement regarding Confidentiality, which are acknowledged and
re-affirmed in §3.4 of this Agreement, Executive may disclose to such persons,
without limitation of any kind, who have a need to know, the tax treatment and
any facts that may be relevant to the tax structure of his Termination of
Employment or other transactions contemplated by this Agreement, other than any
information for which nondisclosure is reasonably necessary in order to comply
with applicable federal or state securities laws, and except that, with respect
to any document or other information that in either case contains information
concerning the tax treatment or tax structure of such transactions as well as
other information, this §3.3 shall apply only to such portions of the document
or similar item that is relevant to an understanding of such tax treatment or
tax structure. The Company will be permitted to disclose a summary of, and copy
of, this Agreement in a Form 8-K and other public disclosures to be filed with
the SEC.

Section 3.4.    Noncompetition; Non-Solicitation; Confidentiality; Intellectual
Property; Specific Performance; Dispute Resolution. Executive acknowledges and
reaffirms all of Executive’s obligations and the Company’s rights under Sections
10, 11, 12, and 13.b of the Employment Agreement, all of which Sections shall
survive the termination of Executive’s employment and are incorporated in this
Agreement by reference.

Section 3.5.    Board/Committee/Officer Resignation. Pursuant to §8.f of the
Employment Agreement, Executive hereby resigns, effective as of the Date of
Resignation, from any officer positions of the Company and the Board of
Directors (and any committees thereof) or any officer positions of any of the
Company’s affiliates.

ARTICLE IV – OBLIGATIONS OF THE COMPANY

Section 4.1.    Company Release. Except as set forth in Section 4.2 below, the
Company hereby releases and forever discharges Executive and his administrators
and heirs from any and all claims, demands, damages, actions or causes of
action, suits, charges, complaints, contracts, whether oral or written, express
or implied and promises, at law or in equity, whether known or unknown, arising
through the Effective Date out of Executive’s service to the Company, whether in
his role as an executive, officer, employee and/or director, or the termination
thereof.

Section 4.2.    Limitation on Release. The foregoing will not be deemed to
release Executive from claims (a) to enforce Sections 10,11, 12 and 13.b. of the
Employment Agreement, (b) claims arising from acts or omissions by Executive
that would constitute (x) a felony, (y) a crime involving moral turpitude that
could reasonably have a material adverse effect on the Company, or (z) willful
malfeasance or misconduct that could reasonably have a material adverse effect
on the Company, or (c) claims for any breach by Executive of the terms and

 

5



--------------------------------------------------------------------------------

conditions of this Agreement. Executive and the Company represent and warrant
that he/it are not aware of any facts or circumstances that would constitute, or
could be alleged to constitute, a claim described above.

Section 4.3.    Continued Obligations under the Indemnification Agreement. The
Indemnification Agreement shall remain in effect following the Effective Date
and the Company shall continue to honor its obligations to Executive under such
agreement in accordance with its terms.

ARTICLE V — MISCELLANEOUS PROVISIONS

Section 5.1.    Entire Agreement. This Agreement contains the entire agreement
between the parties hereto and, with the exception of Executive’s obligations
and the Company’s rights under Sections 10, 11, 12, and 13.b of the Employment
Agreement and ongoing obligations pursuant to the Indemnification Agreement,
replaces and supersedes any prior agreements, contracts and/or promises, whether
written or oral, with respect to the employment of Executive by the Company or
its affiliates, all of which shall be of no further force and effect except to
the extent provided herein. This Agreement may not be changed orally, but only
in writing, signed by each of the parties hereto.

Section 5.2.    Warranty/Representation. Executive and the Company each warrant
and represent that, prior to and including the Effective Date of this Agreement,
no claim, demand, cause of action, or obligation which is subject to this
Agreement has been assigned or transferred to any other person or entity, and no
other person or entity has or has had any interest in any such claims, demands,
causes of action or obligations, and that each has the sole right to execute
this Agreement.

Section 5.3.    Invalidity. The parties to this Agreement agree that the
invalidity or unenforceability of any one provision or part of this Agreement
shall not render any other provision(s) or part(s) hereof invalid or
unenforceable and that such other provision(s) or part(s) shall remain in full
force and effect.

Section 5.4.    No Assignment; Headings. This Agreement is personal in nature
and shall not be assigned by Executive. All payments and benefits provided
Executive herein shall be made to his estate in the event of his death prior to
his receipt thereof. The headings used in this Agreement are included for
convenience only and shall not be used to interpret the meaning of any provision
of this Agreement.

Section 5.5.    Waiver of Notice. The Company and Executive hereby agree to
waive any Notice of Termination required by Section 8.e of the Employment
Agreement.

Section 5.6.    Compliance with Section 409A. Notwithstanding anything herein to
the contrary, (i) if at the Date of Resignation Executive is a “specified
employee” as defined in Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and the deferral of the commencement of any payments or
benefits otherwise payable hereunder as a result of

 

6



--------------------------------------------------------------------------------

Executive’s termination of employment is necessary in order to prevent the
imposition of any accelerated or additional tax under Section 409A of the Code,
then the Company will defer the commencement of the payment of any such payments
or benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to Executive) until the date that is six months
following the Date of Resignation (or the earliest date as is permitted under
Section 409A of the Code), (ii) any reimbursements provided under this
Agreement, including reimbursement of past business expenses provided under
Section 1.5 of this Agreement (by reference to Section 8.a.(iii)(C) of the
Employment Agreement), shall be made no later than the end of Executive’s
taxable year following Executive’s taxable year in which such expense was
incurred; in addition, the amounts eligible for reimbursement during any one
taxable year under this Agreement may not affect the expenses eligible for
reimbursement in any other taxable year under this Agreement, and (iii) if any
other payments of money or other benefits due to Executive hereunder could cause
the application of an accelerated or additional tax under Section 409A of the
Code, such payments or other benefits shall be deferred if deferral will make
such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, determined by the Company, that does not cause such an
accelerated or additional tax or result in an additional cost to the Company.
The Company shall consult with Executive in good faith regarding the
implementation of the provisions of this Section 5.6; provided that neither the
Company nor any of its employees or representatives shall have any liability to
Executive with respect thereto.

Section 5.7.    Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.

Section 5.8.    Governing Law; Jurisdiction. This Agreement shall be governed
under the laws of the State of Delaware, without giving effect to its conflict
of law principles.

Section 5.9.    Effective Date. This Agreement shall become effective only upon
(a) execution of this Agreement by Executive after the expiration of the
twenty-one (21) day consideration period described in Section 2.3 of this
Agreement, unless such consideration period is shortened as provided in
Section 2.3 of this Agreement; and (b) the expiration of the seven (7) day
period for revocation of this Agreement by Executive described in Section 2.4 of
this Agreement. The date on which this Agreement so becomes effective is
referred to herein as the “Effective Date.”

[Remainder of page intentionally left blank.]

 

7



--------------------------------------------------------------------------------

CAUTION!

PLEASE READ BEFORE SIGNING. THIS DOCUMENT CONTAINS A RELEASE OF ALL ACTUAL AND
POTENTIAL CLAIMS AGAINST THE COMPANY AND ITS AFFILIATES. YOU ARE ADVISED TO
CONSULT WITH AN ATTORNEY PRIOR TO SIGNING THIS DOCUMENT.

IN WITNESS WHEREOF, Executive and the Company agree as set forth above:

 

DATE OF EXECUTION BY EXECUTIVE:     AGREED TO AND ACCEPTED BY: (Effective date
of Agreement is 8th day following this date)      

August 29, 2019

   

/s/ Jeffrey R. Lass

    JEFFREY R. LASS     EXECUTION WITNESSED BY:    

/s/ Sherri Lass

DATE OF EXECUTION BY COMPANY:     AGREED TO AND ACCEPTED BY     CHART
INDUSTRIES, INC.

August 29, 2019

    BY:  

/s/ Gerald F. Vinci

    TITLE:  

Vice President, Chief Human Resources Officer

    EXECUTION WITNESSED BY:    

/s/ Herbert Hotchkiss

 

8